DeNT, Judge,

(dissenting):

I dissent from the opinion in this case, for the reason that the special judge appointed, and under whom a jury properly selected found a verdict of involuntary manslaughter, was at least a de facto judge, whose proceedings were binding on the prisoner and State alike. In the case of Smurr v. State, 105 Ind., 133, (4 N. E. 450), it is said: “We have many cases declaring that where a party goes to trial without objection, before a judge assuming to act under color of authority, he cannot, after judgment or conviction, successfully make the objection that the judge had no authority to try a cause. Feaster v. Woodfill, 23 Ind. 493; Mitchell v. Smith, 24 Ind. 252; Watts v. State, 33 Ind. 237; Winterrowd v. Messick, 37 Ind. 122; Rose v. Allison, 41 Ind. 276; Kennedy v. State, 53 Ind. 542; State v. Murdock, 86 Ind. 124; Fassinow v. State, 89 Ind. 235; Huffman v. Cauble, 86 Ind. 591; Board v. Sealon, 90 Ind. 158; Kenney v. Phillipy, 91 Ind. 511; Myers v. State, 92 Ind. 390, see page 396; Wood v. Franklin, 97 Ind. 117; Rogers v. Beauchamp, 102 Ind. 33, (1 N. E. 185).” To these may be added Greenwood v. State, 116 Ind. 485, (19 N. E. 333); Schlungger v. State, 113 Ind. 295, (15 N. E. 269); Works, Court & Jur. §§ 28, 60, 61, p. 390. Also it is said in same case, page 133, 105 Ind., and page450, 4 N. E.: “There is some confusion, and perhaps conflict, in the earlier cases; but the later cases, supported, as they are, by all well-considered cases in our Reports, must be regarded as firmly settling the rule that where a judge assumes to act under lawful authority, and there is color of authority, his acts will not be void, and that, if the party voluntarily goes to trial without objection, an objection after conviction will be too late to be of avail. This is in harmony with the great weight of authority elsewhere. Bank v. McCall, 4 Bin. 371; State v. County Court of Boone Co., 50 Mo. 317; Blackburn v. State, 3 Head, 690; Clark v. Com., 29 Pa. St. 129; Com. v. Hawkes, 123 Mass. 525; Com. v. Tabor, Id. 253; Sheehan's Case, 122 Mass. 445; State v. Anone, 2 Nott & McC. 27; State v. Alling, 12 Ohio, 16; Masterson v. Matthews, 60 Ala. 260; Mayo v. Stoneum, 2 Ala. 390; State v. Carroll. 38 Conn. 449.”
*329This matter of waiver being' binding on the prisoner, it is equally binding on the State. The prisoner, even in this Court, continues his waiver, and does not now and never has raised any objection to the manner of the selecting of the special judge. But ou behalf of the State objection is taken to the election of a special judge, by reason of an enactment of the legislature of which it was impossible for the court to have any knowledge at the time and place where the judge was selected ; and because the new formalities provided by the new law were not carried out fully, without objection by the prisoner, the election is held to have been void, although the prisoner was in court, waiving all objection, and insisting on the legality of the judge’s selection. This certainly makes him a de facto judge, if not dejure, and he could have been made de jure by putting the parties to their choice of signing and filing the writing provided in the latter part of section 11 of chapter 112 of the Code, as amended by chapter 49, Acts 1897, or, by reason of refusal to do so, of having the proceedings set aside.
It is insisted that, because the regular judge in attendance failed to make the necessary preliminary order directing the election of a special judge, the election held by the members of the bar and the selection made was void, and that, therefore, the appointee was no judge at all, and all his proceedings were invalid ; in short, that unless he was a de jure judge he could not be such de facto. This reasoning does entirely away with the distinction between the terms Udejure” and ude factor The legal definition of an officer de facto is “one who has the reputation of being the officer he assumes to be, and yet is not a g-ood officer in point of law.” State v. Carroll, 38 Conn. 449. In short, he is a person filling an office by a void appointment or selection thereto. In Carleton v. People, 10 Mich. 259, it is said: “All that is required when there is an office to make an officer de facto is that the individual claiming the office is in possession of it -performing its duties, and claiming to be such officer under color of an election or appointment, as the case may be. It is not necessary that his election or appointment be valid, for that would make him an officer de jure. The official acts of such per*330sons are recognized as valid on grounds of public policy, for the protection of those having official business to transact. ” Norton v. Shelby Co., 118 U. S. 425, (6 Sup. Ct. 1121). The effect of the provisions of chapter 49, Acts 1897, in requiring a preliminary order to be entered by the regular judge in attendance before a special judge can be elected, is to render invalid an election had without such order, but it does not and cannot do away with the doctrine of defacto officers. It simply changes an otherwise de jure officer into a de facto officer, to wit, one whose appointment or election is void, but whose official acts under color of such appointment or election are held valid on the grounds of public policy, especially against those who negatively submit or affirmatively waive all objection thereto. The acts of an illegally appointed special judge are not void, but only voidable, and, if objection thereto is not seasonably made, they will be deemed to have been waived. Greenwood v. State, 116 Ind. 485, (19 N. E. 333); Lillie v. Trentman, 130 Ind. 16, (29 N. E. 405). The rules upholding the acts of de facto officers as valid apply to special judges irregularly chosen or appointed. Works, Courts & Jur. 391. I am therefore of the opinion that the proceedings in this ca.se should be set aside and reversed back to and including- the order made and entered of record by the regular judge, Romeo H. Freer, Esq., on the 11th day of March, 1897, and the special judge, Thomas P. Jacobs, Esq., be directed to proceed with the case to a final judgment.